McCay, Judge.
There is an obvious distinction between a cropper and a tenant. One has a possession of the premises, exclusive of the landlord; the other has not. The one has a right for a *585fixed time; the other has only a right to go on the land to plant, work and gather the.orop. The possession of the land is with the owner as against the cropper. This is not so of the tenant. The case made in the record is not the case of a tenant. The owner of the land furnished the land and the supplies. The share of the cropper was to remain on the land, and to be subject to the advances of the owner for supplies. The case of the cropper is rather a mode of paying wages than a tenantcy. The title to the crop subject to the wages is in the owner of the land. We are of opinion therefore, that no person can purchase or take a lien on the wages of the cropper, to-wit: his share of the crop until the bargain be completed, to-wit: until the advances of the planter to the cropper, for the supplies, have been paid for. A different rule might obtain, as to a tenant, the right of the landlord for supplies being only a lien. But the cropper's share of the crop is not his until he has complied with his bargain.'
Judgment affirmed.